Citation Nr: 0432181	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois


THE ISSUE

Whether the appellant is entitled to recognition as the 
veteran's widow for purposes of VA benefits.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1944.  The veteran died in January 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim for 
recognition as the veteran's widow for purposes of VA 
benefits.  In May 2004, the Board remanded the claim to the 
RO for additional evidentiary and procedural development.  
Thereafter, the RO confirmed its denial of the appellant's 
claim for recognition as the veteran's widow and returned the 
case to the Board in November 2004.  The appellant now 
continues her appeal.


FINDINGS OF FACT

1.  The appellant and the veteran were married in October 
1964.

2.  The veteran died on January [redacted] 2000.

3.  The appellant did not live with the veteran continuously 
from the date of marriage to the date of the veteran's death.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the deceased veteran for purposes of VA benefits.  
38 U.S.C.A. §§ 101, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.50(b)(1), 3.53(a)(b) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

The RO has provided the claimant/appellant in the current 
appeal with express notice of the provisions of the VCAA in 
correspondence dated in June 2004, in which it provided her 
with an explanation of how VA would assist her in obtaining 
necessary information and evidence.  The appellant has been 
made aware of the information and evidence necessary to 
substantiate her claim and has been provided opportunities to 
submit such evidence.  A review of the claims file also shows 
that VA has conducted reasonable efforts to assist her in 
obtaining evidence necessary to substantiate her claim during 
the course of this appeal; this includes the remand of May 
2004 for further evidentiary development.  The Board notes 
that the appellant has submitted a copy of her marriage 
certificate with the veteran as well as her own contentions 
and the statements of her witness, and that all pertinent 
documentary evidence regarding the veteran's marital status 
during his life and at the time of his death has been 
obtained and associated with the claims file.  The appellant 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  She has been 
notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background and Analysis

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death, 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.350(a)(b)(1).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).  The statement of the surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

The appellant has asserted that she should be recognized as a 
surviving spouse of the veteran because she remained married 
to the veteran until his death in January 2000.  A witness 
statement from the appellant's sister reflects that the 
appellant currently lives in an assisted living facility for 
retirees in Illinois.  The veteran's claims file indicates 
that he lived in Texas for almost his entire life and died in 
Texas in January 2000.  According to the appellant and her 
witness, she was abandoned by the veteran in or around 1984.  
They stated that the veteran had been an alcoholic who was 
also addicted to gambling and that he was an irresponsible 
husband who, essentially, abandoned his spouse or forced her 
to live separately from him because his misconduct due to his 
pernicious drinking and gambling habits made cohabitation 
intolerable.  

VA medical records and official court documents associated 
with the veteran's claims file show that he was married twice 
in his life.  His first marriage, to Ms. [redacted] ended in a 
formal divorce in May 1949.  A subsequent marriage 
certificate shows that the veteran married the appellant in 
October 1964.  However, in a VA claim for benefits that was 
received in May 1994, the veteran reported at that time that 
he was divorced and living singly.  VA medical records dated 
from 1994 to 1998 show that the veteran consistently reported 
that he was married and divorced twice, with two children 
from his first marriage and no children from his second, and 
that he lived alone.  The VA records also show that he was 
treated for a service-connected psychiatric disability that 
was diagnosed as a depressive disorder, but show no 
indication that he had diagnosis of disorder related to 
substance abuse or a gambling addiction.  VA correspondence 
from this period show that he was awarded disability 
compensation at the single person's rate and that VA did not 
recognize him as having any spouse or dependents.  His 
official death certificate shows that at the time of his 
death on January [redacted] 2000, he was living alone and that his 
marital status listed him as being divorced.  

In the appellant's application for VA benefits as the 
veteran's surviving spouse, she reported that she had 
previously been married to a Mr. [redacted] from 1944 to 1990, and 
that the marriage ended in 1990 upon Mr. [redacted]'s death

The claims file reflects that the appellant received several 
letters from VA requesting that she provide documentation to 
clarify her status with the veteran and explain the evident 
discrepancy regarding her reported marriage to Mr. [redacted] from 
1944 to 1990, but the file shows that appellant declined to 
act on VA's invitation to produce such evidence.

The essential undisputed facts in this case are that the 
appellant and the veteran were married in October 1964 and 
that they were not living together at the time of the 
veteran's death in January 2000.  It is apparent from the 
veteran's own statements while he was alive that he was 
living separately from the appellant at least as early as 
1994 and considered himself to be divorced from her at the 
time.  The appellant and her witness assert that the veteran 
was an alcoholic who suffered from an addiction to gambling 
and that he abandoned the appellant, or otherwise forced her 
to live separately from him, through no fault of her own 
because of his self-destructive habits.  However, the 
psychiatric treatment records provide no objective evidence 
to substantiate the appellant's factual assertion that the 
veteran had problems with alcohol or gambling in his medical 
history.  Although the record includes what appears to be a 
legitimate marriage certificate showing that the appellant 
and the veteran were married in October 1964, there is also 
the discrepancy in the appellant's claim in which she 
reported having been married to a man other than the veteran 
up to the time of the man's death in 1990.  As previously 
stated, the appellant has declined to offer any explanation 
regarding this discrepancy that she, herself, has reported.    

The Board finds that there is no evidence that establishes 
that the appellant cohabitated with the veteran at the time 
of his death, or that they were separated due to the 
misconduct of the veteran, or that such a separation was 
procured by the veteran without the fault of the appellant.  
There is also no indication that the separation was temporary 
in nature. All of the evidence indicates that the appellant 
remained separated from the veteran from at least 1994 until 
his death in 2000, with the appellant's own admission that 
she lived away from the veteran as early as 1984.

The Board finds that a preponderance of the evidence is 
against a finding that there was continuous cohabitation 
between the appellant and the veteran during their marriage.  
Since a preponderance of the evidence is against a finding 
that there was continuous cohabitation, a preponderance of 
the evidence is against a finding that the appellant may be 
recognized as a surviving spouse of the veteran.

Accordingly, the appellant's claim for recognition as the 
veteran's widow for purposes of VA benefits must be denied.


ORDER

The appellant is not entitled to recognition as the veteran's 
widow for purposes of VA benefits and the appeal is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



